Case 1:18-cv-04312-AKT Document 35 Filed 07/15/20 Page 1 of 2 PageID #: 195




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    SELF DSriTIATED LIVING OPTIONS,INC.,                                    18cv4312(AKT)
    GINA BARBARA,and RAYMOND
    HAREWOOD,Individually and on Behalf                      STIPULATION OF SETTLEMENT
    ofall Others Similarly Situated,                         AND ORDER OF DISMISSAL WITH
                                           PlaintiflF                PREJUDICE

                       - against-                                             filed
    LONG ISLAND RAIL ROAD COMPANY and
    PHILLIP ENG,in his official capacity as President                * JUL 1 5 2020 ^
    ofLIRR
                                                                     long island office
                                           Defendants


          WHEREAS,Plaintiffs and Def^dants,through their undersigned counsel, stipulation
   and agree as follows:

            1.     This action is hereby dismissed with prejudice, pursuant to die terms ofthe

    Settlement Agreement and Order signed by the Court on         July 15         ,2020.

            2.     The Court shall retain jurisdiction over diis action for the sole purpose of

    enforcing compliance with the terms ofthe Settlement Agreement and Order.

            3.     A facsimile or scanned copy ofthis stipulation will be considered die same as an

    original and may be filed with the court electronically or by facsimile transmission.

   Dated:                     ,2020
            Central Islip, New Yoric

     Law Offices of James E.Bahamonde,PC                    PAIGE GRAVES,ESQ.
     Attorneyfor f^^tiffs                                    Vice President/Generail Counsel&
                                                            Secretary
                                                            Attorneyfor Defendants
                 i. BAHAMONDE,ESQ.
                  Court
                                                            By: KEVIN MCCAFFREY,ESQ.
       North Bellmore,NY 11710
                                                            Jamaica Station Building
       Tel: (646)290-8258
                                                            Jamaica, NY 11435
       Fax:(64Q 435-4376
                                                            Tel: 718-558-6820
       E-mail: james@civilrightsny.com                      E-mail: kpmccad@lirr.org
Case 1:18-cv-04312-AKT Document 35 Filed 07/15/20 Page 2 of 2 PageID #: 196
 Case l:18-cv-04312-AKT Document 33-1 Filed 06/16/20 Page 2 of 2 PagelD #: 150




  It is so ORDERED this I5th day of JULY                 2020.


   /S/ AK XcMMUn^onf
 Hon.a.Kathleen Tomlinson
  United States Magistrate Judge
